O’SCANNLAIN, Circuit Judge,
dissenting:
I respectfully dissent. For the reasons expressed in Judge Levi’s well-crafted memorandum of decision and order (unpublished), I would affirm. Given the extremely deferential standard under which we review the Secretary’s decisions under 42 U.S.C. § 1315, I believe that the agency record provides more than sufficient support for the Secretary’s waiver.
As the court’s opinion rightly states, an agency’s decision is arbitrary and capricious, and may be reversed, only if:
the agency has relied on factors which Congress has not intended it to consider, entirely failed to consider an important aspect of the problem, offered an explanation for its decision that runs counter to the evidence before the agency, or is so implausible that it could not be ascribed to a difference in view or the product of agency expertise.
Motor Vehicle Mfr. Ass’n v. State Farm Ins., 463 U.S. 29, 44, 103 S.Ct. 2856, 2867, 77 L.Ed.2d 443 (1983). The court misconstrues this rule. It fails to recognize that the rule severely narrows the scope of this court’s review. Recall the Supreme Court’s language: “entirely failed” and “so implausible.” These are words of extremes; they indicate that an agency decision should be reversed only in the rare case when it is utterly unsupported by the record.
This is not such a case. Rather, the instant proceeding is very similar to Aguayo v. Richardson, 473 F.2d 1090 (2d Cir.1973), the only other appellate case to review the Secretary’s waiver of federal requirements under Section 1315 and approval of an experimental welfare project. In Aguayo, as here, the Secretary approved New York’s proposed welfare program without a statement of the grounds for its decision. Id. at 1103. Nevertheless, Judge Henry J. Friendly, writing for the court, concluded that “[w]e are satisfied that the materials before the Secretary sufficed for ‘a consideration of the relevant factors’ by him and that there was no ‘clear error of judgment’ on his part.” Id. at 1106 (quoting Citizens to Preserve Overton Park, *1077Inc. v. Volpe, 401 U.S. 402, 426, 91 S.Ct. 814, 861, 28 L.Ed.2d 136 (1971)).
The majority attempts to distinguish Aguayo because the Aguayo agency record included not only the plaintiffs’ objections to the welfare plan, but also a memorandum prepared by the state responding to these objections. This is both true and irrelevant. Although California did not similarly respond to the appellants’ objections, the agency record does include extensive information on the proposed program. Besides California’s application for the waiver, the Secretary had before her the appellants’ “voluminous materials” about the claimed harms the program would cause. Here, as in Aguayo, the Secretary had sufficient data — including information and arguments supporting both sides of the dispute — for a consideration of the relevant factors in making her decision. I would not presume, as the majority does, that the Secretary simply ignored these materials. The lack of a memorandum from the state responding to the appellants’ materials means nothing. Nor would I presume, as the majority infers, that the record is underdeveloped. Quoting Judge Friendly once again, “the statute ... does not require that, before the Secretary approves an experiment, every i must be dotted and every t crossed.” Id. at 1107.
Further, the Supreme Court has held that a reviewing court may “uphold a decision of less than ideal clarity if the agency’s path may reasonably be discerned.” Motor Vehicle, 463 U.S. at 43, 103 S.Ct. at 2867. The Secretary’s path is discernible here. She was presented with information and arguments for and against the waiver. She accepted California’s position and granted the waiver. This court is not empowered to review the merits of that decision. It certainly has no power to nit-pick nor second guess the policy judgment inherent in the scheme.
Because the extremely deferential standard for reviewing the agency’s process controls the decision in this case, I need not comment on other issues discussed in the court’s opinion.